REASONS FOR ALLOWANCE
Claims 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The combination of Cheon et al. in view of Izawa et al. applied in the previous Office Action constitutes the closest prior art. Applicant’s amendments/arguments filed 6 April 2021 overcome the previously applied rejections.  Cheon et al. teach a refrigerator display arrangement for a plurality of compartments, however Cheon et al. fail to disclose the claimed control features whereby in response to a touch input selecting the one of the plurality of different images: control the display to display the selected one of the plurality of different images which is enlarged, and display at least one setting icon to control the function information of the one of the plurality of storage chambers corresponding to the selected one of the plurality of different images.  Izawa et al. fails to teach or remedy this feature.
For the record, it is also noted that Kim (US 2014/0045433 A1) teaches a mobile terminal device that displays an image of a plurality of refrigerator compartments that can be enlarged by a user touch, which also generates an information icon 511’ (see Fig. 21; para 0193).  However, icon 511’ simply displays information about the item stored in the refrigerator compartment.  The display of Kim therefore also fails to teach or render obvious the claimed invention wherein the display is provided on the refrigerator body and in particular wherein the icon is a setting icon to control the function information of the one of the plurality of storage chambers corresponding to the selected one of the plurality of different images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763